                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

JOHN K STEPHENSON,                                  §
                                                    §
                Plaintiff,                          § Case No. 2:16-CV-00071-JRG-RSP
                                                    §
v.                                                  §
                                                    §
CATERPILLAR, INC., SEARS                            §
MANUFACTURING CO., and                              §
STEPHENSON DIRT CONTRACTING,                        §
LLC,                                                §
                Defendants.

                                  MEMORANDUM ORDER

       Plaintiff moves to exclude and limit the opinions of Defendant Caterpillar, Inc.’s

(“Caterpillar”) machine operation expert, Thomas “Tom” Brady. [Dkt. 195]. After reviewing the

parties’ submissions and the relevant legal authorities, the Court GRANTS Plaintiff’s motion.

                                        BACKGROUND

       This action arises from an accident that occurred on April 25, 2014. Plaintiff, a paraplegic,

was working at his family’s general contracting and sub-contracting business, Stephenson Dirt

Contracting, and was operating a Caterpillar 259D Skid Steer Loader (a “skid loader”). The skid

loader is operated by hand controls and features a seat heater. The seat heater allegedly

malfunctioned, and Plaintiff sustained severe burn injuries to his lower body.

       Plaintiff brought suit against Caterpillar and Sears Manufacturing Company. Caterpillar

retained Tom Brady, an expert in machine operation and a Caterpillar Certified Operator and

Instructor. Brady Expert Rep. [Dkt. 197-1]; Brady Dep. [Dkt 229-2] 5:9-13. Brady has operated

heavy equipment, earth moving equipment, and compact equipment since 1982, and

has had “the opportunity to inspect and operate numerous Caterpillar 249D compact tract loaders
                                                1
which were substantially similar to the machine involved in” Plaintiff’s accident. [Dkt. 197-1].

Brady offers a short, two-page expert report in which he asserts the following opinions:

           1. Stephenson Dirt Contracting failed to properly train Mr. Stephenson
              to operate the Subject Machine. Proper training is required for safe
              operation of equipment.

           2. Stephenson Dirt Contracting failed to modify the Subject Machine
              to accommodate Mr. Stephenson’s paraplegia.

           3. Stephenson Dirt Contracting failed to notify Mr. Stephenson of all
              of the Subject Machine’s features, including the seat heater.

           4. Stephenson Dirt Contracting allowed Mr. Stephenson to enter the
              Subject Machine in an unsafe manner. Specifically, Mr. Stephenson
              essentially crawled or dragged himself into the Subject Machine.
              The Subject Machine was not designed for entry in this manner.
              Entry in this way could result in injury.

           5. I have operated heavy equipment, earth moving equipment, and
              compact equipment since 1982. Over the last 20 years, I have trained
              over 3,000 operators to operate heavy equipment, earth moving
              equipment, and/or compact equipment including compact track
              loaders. In that time, I have never been requested to train a
              paraplegic nor have I witnessed a paraplegic operate heavy
              equipment, including compact track loaders. In my opinion, a
              paraplegic is not an anticipated or foreseeable user of the Subject
              Machine.

           6. Had basic safety rules been followed and adequate training
              provided, the accident could have been avoided. Safety is
              everyone’s job and any unsafe practices, including operating
              machines without training, should have been stopped.

[Dkt. 197-1] p. 2. In his last paragraph, Brady ultimately opines that Plaintiff’s injuries could

have been avoided had Stephenson Dirt Contracting modified the skid loader to accommodate

Plaintiff, provided adequate training to Plaintiff, and followed basic safety rules regarding

Plaintiff’s use of the skid loader. See id. Plaintiff challenges the admissibility of Brady’s

opinions under Federal Rule of Evidence 702 and Daubert v. Merrell Dow Phamaceuticals, Inc.,

509 U.S. 579 (1993).

                                                2
                                      LEGAL STANDARD

       The admissibility of expert testimony is governed by Federal Rule of Evidence 702, which

provides:

               A witness who is qualified as an expert by knowledge, skill, experience,
               training, or education may testify in the form of an opinion or otherwise if:

               (a) the expert’s scientific, technical, or other specialized knowledge
                   will help the trier of fact to understand the evidence or to
                   determine a fact in issue;
               (b) the testimony is based on sufficient facts or data;
               (c) the testimony is the product of reliable principles and methods;
                   and
               (d) the expert has reliably applied the principles and methods to the
                   facts of the case.

Fed. R. Evid. 702. Thus, the first inquiry under Rule 702 is determining whether the proffered

witness is actually ‘qualified to testify by virtue of his “knowledge, skill, experience, training, or

education. A district court should refuse to allow an expert witness to testify if it finds that the

witness is not qualified to testify in a particular field or on a given subject.’ St. Martin v. Mobil

Expl. & Producing U.S. Inc., 224 F.3d 402, 412 (5th Cir. 2000) (quoting Fed. R. Evid. 702).

       Assuming the proffered witness is qualified, the Court then evaluates the proposed

testimony. Pursuant to Rule 702, the Court must act as a gatekeeper, whose function involves a

two-part inquiry into reliability and relevance. See Curtis v. M&S Petroleum, Inc., 174 F.3d 661,

668 (5th Cir. 1999) (citing Daubert, 509 U.S. at 592-93). As to the reliability inquiry under

Daubert, the expert opinion must be supported by appropriate validation and must go beyond

unsupported speculation or subjective belief. Daubert, 509 U.S. at 590. As to the relevancy inquiry

under Daubert, the ‘requirement that expert testimony “assist the trier of fact to understand the

evidence or determine a fact in issue” captures the relevancy inquiry.’ Childs v. Entergy

Mississippi, Inc., No. CIV.A 2:08CV77-P-A, 2009 WL 2508128, at *2 (N.D. Miss. Aug. 13, 2009),



                                                  3
aff'd, 411 F. App'x 699 (5th Cir. 2011). “Expert testimony which does not relate to any issue in the

case is not relevant and, ergo, non-helpful.” Daubert, 509 U.S. at 591 (citations omitted).

Moreover, expert testimony on matters within the common knowledge and experience of the jury

does not assist the trier of fact, rendering the testimony inadmissible. See Peters v. Five Star

Marine Serv., 898 F.2d 448, 450 (5th Cir. 1990). In any case, the objective of the Court’s

gatekeeping requirement is “to make certain that an expert, whether basing testimony upon

professional studies or personal experience, employs in the courtroom the same level of intellectual

rigor that characterizes the practice of an expert in the relevant field.” Kumho Tire Co. v.

Carmichael, 526 U.S. 137, 152 (1999).

       Overall, under Rule 702 and Daubert, ‘“a district court has broad discretion to determine

whether a body of evidence relied upon by an expert is sufficient to support that expert’s opinion.”’

Johnson v. Arkema, 685 F.3d 452, 458-59 (5th Cir. 2012) (quoting Knight v. Kirby Inland Marine

Inc., 482 F.3d 347, 354 (5th Cir. 2007)). The party offering the expert must prove by a

preponderance of the evidence that the proffered testimony satisfies Rule 702. Mathis v. Exxon

Corp., 302 F.3d 448, 459–60 (5th Cir. 2002).

                                          DISCUSSION

       Plaintiff moves to exclude each of Brady’s opinions on two evidentiary grounds. First,

Plaintiff argues that Brady is not qualified to opine as to the skid loader’s design in Brady’s

Opinions 4 and 5, supra. Second, Plaintiff argues that Opinions 1, 2, 3, and 6 are simply

conclusory, and thus irrelevant and unreliable. The Court will address the inadmissibility of each

opinion below.




                                                 4
   A. Whether Brady is Qualified to Offer Opinions 4 and 5

       Plaintiff submits a challenge to Brady’s qualifications regarding Brady’s fourth opinion.

Plaintiff argues that Brady is not qualified to opine that the skid loader was not designed for

Plaintiff to ingress into the vehicle by dragging himself, as Brady is not a skid loader design expert.

[Dkt. 195] p. 9.

       The Court does not agree with the notion that Brady must be a design expert to opine

whether ingress to the skid loader was proper. Brady is a Caterpillar Certified Operator and

Instruction and has over 30 years of experience in training others in operating equipment such as

the skid loader at issue. Brady testified that he has trained thousands of people around the world

on how to operate Caterpillar machinery. [229-2] 25:15-26:11. As such, Defendants have

demonstrated that Brady possesses sufficient expertise to testify as to the proper operation of the

skid loader, including how to ingress and egress safely. Though Brady is qualified to testify, the

Court expresses concerns about the relevance of Opinion 4 and addresses this concern below.

       Regarding Opinion 5, Plaintiff contends Brady does not account for skid loaders that are

operated only by hand controls because Brady fails to provide any specifics about the machines

or the number of each machine Brady trained 3,000 operators to use. [Dkt. 195] pp. 10-11.

Plaintiff argues Brady thus used an unreliable methodology in forming his opinion that a

paraplegic is not an anticipated or foreseeable skid loader user. Id. Plaintiff points out that the

sole basis for the opinion is that Brady has never seen a paraplegic operate heavy equipment and

has never been asked to train a paraplegic. Id.

       The Court finds Opinion 5 to be unreliable. While “[t]rained experts commonly

extrapolate from existing data,” the Supreme Court has held that “nothing in either Daubert or

the Federal Rules of Evidence requires a district court to admit opinion evidence that is

connected to existing data only by the ipse dixit of the expert.” General Elec. Co. v. Joiner, 522
                                                  5
U.S. 136, 146 (1997).

       In such a situation, “[a] court may conclude that there is simply too great an analytical

gap between the data and the opinion proffered.” Id. Brady’s fifth opinion falls squarely within

ipse dixit, as Brady’s opinion can be summarized in the following manner: I have never seen it,

therefore it is not so. While Brady’s experience is notable, and he can rely on his experience, his

experience alone is not enough to conclude that Plaintiff or other paraplegics are not foreseeable

users. This is especially true given that Brady has no experience is design of equipment, which is

the expertise necessary to opine on what users are foreseen by the designer. Thus, Brady’s fifth

opinion is inadmissible as unreliable.

   B. Whether Brady’s Opinions Reliable and Relevant

       a. Opinions 1 and 6

       As to Opinions 1, and 6, Plaintiff argues that this testimony does not assist the trier of fact

because Brady fails to identify which safety rules were not followed and which training was not

provided regarding the operation of the skid loader or the seat heater specifically. [Dkt. 196] pp.

5, 12. The Court agrees with Plaintiff.

       Brady simply opines that Stephenson Dirt Contracting failed to properly train Plaintiff,

proper training is required for safe operation of the skid loader, and the accident could have been

avoided had rules been followed and training been provided. Brady’s report goes no further than

this. Despite Brady’s extensive experience in the operation of machines, such as the skid loader,

Brady fails to articulate the pertinent training in his deposition or his report. Brady references the

Operations and Maintenance Manual, an Association of Equipment Manufacturers pamphlet,

industry-accepted practices, contractors associations, and MSHA and OSHA standards in his

deposition, but he did not identify a specific relevant standard regarding the operation of the skid

loader. [Dkt. 229-2] 32:16-34:22. Without more than mere conclusions, this testimony neither
                                                  6
reliable nor helpful to the jury.

        b. Opinion 2

        Plaintiff also asserts that Opinion 2 does not assist the trier of fact because Brady’s

testimony fails to explain what accommodations should have been made that could have prevented

Plaintiff’s injury. Id. at 8. The Court has reviewed Brady’s deposition, and agrees with Plaintiff’s

contention based on the following testimony:

                Q. Well what is there any other alternative other than going to
                Caterpillar and asking for a custom made piece of equipment or
                someone at Stephenson Dirt Contracting pulling out a torch and
                starting to cut things off, is there anything in between there, any
                alternative that Stephenson Dirt Contracting could have done to
                motive [sic] this machine?

                MR. PHILLIPS: Form.

                THE WITNESS. I really don’t know other than modify and I’m not
                qualified to speak to the [sic] what they should have done but given
                there’s a condition that this gentleman has that puts him at risk
                getting in and out of this machine I would I would [sic] pursue that.
                I would ask someone but that’s not in my area of expertise.

[Dkt. 229-3] 181:21-182:14 (emphasis added).

                Q. You’re not giving any testimony about what modification should
                have been made to the machine are you?

                A. No.

                Q. What is your opinion related to modification? Can you explain
                that to us?

                A. My opinion is in some fashion by some qualified personnel that
                machine could be modified to accommodate his limitation.

[Dkt. 229-3] 324:2-10 (emphasis added). Brady does not rely on his expertise in forming this

opinion – he admits that he is not qualified to testify about what modification should have been

made. Brady’s testimony essentially states that someone, somewhere should have done something.

This kind of testimony simply does not pass evidentiary muster. Opinion 2 relies on common

                                                 7
sense. Common sense testimony falls within the common knowledge of the jury, and, without

more, this testimony is neither reliable nor helpful to the trier of fact.

        c. Opinion 3

        Brady opines that Stephenson Dirt Contracting failed to notify Plaintiff of all the skid

loader’s features, including the seat heater. Brady testified that he formed this opinion because

(1) Plaintiff skimmed the Operations and Maintenance Manual, (2) despite skimming the

Operations and Maintenance Manual, Plaintiff was still unaware of the location of the seat heater

switch, and (3) Plaintiff’s father testified that Stephenson Dirt Contracting did not provide

training. See [Dkt. 229-3] 196:7-19. This proffered opinion is actually in the nature of a factual

conclusion, not an opinion, and the facts are not within Brady’s personal knowledge. Opinion 3

consists of conclusions that will not be given the imprimatur of an expert opinion, and must be

excluded.

        d. Opinion 4

        The same concerns with Opinions 1 and 6 are present with Opinion 4. The Court notes that

Brady provided the proper methods of ingress in his deposition, but fails to discuss how failing to

properly ingress could have caused Plaintiff’s injuries. For example, Brad simply testifies that

Plaintiff “entered the machine in an unsafe” manner and that unsafe entry “can cause harm to

himself by doing that.” [Dkt. 229-3] 248:8-24. There is nothing else. Brady points to the three-

contact rule in his deposition, id. at 250:2-10, and also points to a prohibition on stepping on the

skid loader’s rubber tracks, id. at 253:16-254:10, but he fails to tie these methods to Plaintiff’s

burn injuries. Without more, this testimony is not relevant and does not assist the trier of fact.


                                           CONCLUSION

         For the above reasons, Plaintiff’s motion to exclude the opinion testimony of Thomas


                                                   8
Brady [Dkt. No. 195] is GRANTED. This ruling does not prevent Defendant from eliciting

relevant fact testimony from Brady concerning the proper use and safe operation of the loader.
           SIGNED this 3rd day of January, 2012.
         SIGNED this 7th day of November, 2018.




                                                      ____________________________________
                                                      ROY S. PAYNE
                                                      UNITED STATES MAGISTRATE JUDGE




                                               9
